Opinion by
Woodside, J.,
Michael Garbush, a Pennsylvania resident to whom this Commonwealth issued an operator’s license, was convicted in Connecticut of operating a motor vehicle while under the influence of intoxicating liquor on October 1, 1959, and paid a fine of $100.
Notice of the conviction was received by the Pennsylvania Secretary of Revenue and after a hearing, he suspended Garbush’s operator’s license for six months commencing April 13, 1960. See §618 (e) of The Vehicle Code of April 29, 1959, P. L. 58, 75 P.S. §618 (e). Garbush appealed to the Court of Common Pleas of Luzerne County and obtained a supersedeas. There*398after, the privilege of operating a motor vehicle in Connecticut was suspended by that state for one year commencing October 22, 1960. Although the Pennsylvania suspension was made by the Secretary of Revenue prior to the Connecticut suspension, the court below sustained the appeal on the ground that to suspend Car-bush’s Pennsylvania license “at this time,” after his privilege to operate a vehicle in Connecticut was suspended, “would impose consecutive penalties against him for the same offense.” This was palpable error.
For the reasons set forth in Levy Motor Vehicle Operator License Case, 191 Pa. Superior Ct. 390, 169 A. 2d 596 (1960L), the court below must be reversed.
Order of the court below is reversed, and the order of the Secretary of Revenue suspending appellee’s license is reinstated.